Case 2:21-bk-14776-WB   Doc 19-5 Filed 08/16/21 Entered 08/16/21 14:34:33   Desc
                             Exhibit 5 Page 1 of 5




                           EXHIBIT 5
Case 2:21-bk-14776-WB   Doc 19-5 Filed 08/16/21 Entered 08/16/21 14:34:33   Desc
                             Exhibit 5 Page 2 of 5
Case 2:21-bk-14776-WB   Doc 19-5 Filed 08/16/21 Entered 08/16/21 14:34:33   Desc
                             Exhibit 5 Page 3 of 5
Case 2:21-bk-14776-WB   Doc 19-5 Filed 08/16/21 Entered 08/16/21 14:34:33   Desc
                             Exhibit 5 Page 4 of 5
Case 2:21-bk-14776-WB   Doc 19-5 Filed 08/16/21 Entered 08/16/21 14:34:33   Desc
                             Exhibit 5 Page 5 of 5
